DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 5/11/2021.  Claims 36 and 43 have been canceled.  Claims 28-35, 37-42 and 44-52 are now pending.  
3.	In view of the Response and further consideration, the previous nonstatutory double patenting rejections of claims 28-52 are withdrawn, the previous rejection of claim 43 under 35 U.S.C. 112(b) is withdrawn, the previous rejection of claims 28-32, 36-39, 44-47 and 49-52 under 35 U.S.C. 102(a)(1) as being anticipated by Floyd et al. (US Patent 4,455,416), claims 28-32, 36-39, 44-47 and 49-52 under 35 U.S.C. 102(a)(1) as being anticipated by Floyd et al. (US Patent 4,625,029), claims 28-32, 36-47 and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Pisanova et al. (US 2006/0252855), claims 33-35 under 35 U.S.C. 103(a) as obvious over Floyd et al. (US Patent 4,455,416) in view of McClanahan (US 2004/0092637) and claim 48 under 35 U.S.C. 103(a) as obvious over Floyd et al. (US Patent 4,455,416) in view of Billiani et al. (US 2014/0243469) are withdrawn.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
5.	Claims 28-35, 37-39 and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 17-25 of U.S. Patent No. 10,457,776. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a reaction product of cyclic urea, multifunctional aldehyde and polyol.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 28-32, 37-39, 44-47 and 49-52 are rejected under 35 U.S.C.
102(a)(1) as being anticipated by Floyd et al. (US Patent 4,455,416).
Floyd et al. disclose a condensate of cyclic urea/glyoxal/polyol, in the presence of acid catalyst, where it discloses the ratio of cyclic urea:glyoxal: polyol is about 1:0.8-2.0:0.05-4.0 (0.05-4 meets the limitation of at least 0.19) (abstract, claims 1 and 3, col. 2, line 57, Examples 9-11).
The limitations of claims 29-31 can be found in Floyd et al. at col. 3, line 20, and col. 4, line 10, where it discloses the citric acid catalyst.
The limitations of claim 32 can be found in Floyd et al. at col. 3, line 34, where it discloses the ethylene glycol.
Floyd et al. at claim 2 and col. 2, line 38, where it discloses the ethylene urea.
The limitations of claim 38 can be found in Floyd et al. at claim 1, where it discloses the glyoxal.
The limitations of claim 39 can be found in Floyd et al. at claim 1, where it discloses the condensate being non-etherified.
The limitations of claim 44 can be found in Floyd et al. at Example 15, where it discloses the coating composition.
The limitations of claims 45-47 can be found in Floyd et al. at Example 15, where it discloses the coating composition comprising starch (known to have hydroxyl groups) and water.
The limitations of claim 49 can be found in Floyd et al. at col. 4, lines15-16, where it discloses the amine hydrochlorides (amine salts).
The limitations of claims 50-52 can be found in Floyd et al. at Example 15 and claim 5, where it discloses the coating composition comprising starch being applied to textile fabric.

8.	Claims 28-32, 37-39, 44-47 and 49-52 are rejected under 35 U.S.C.
102(a)(1) as being anticipated by Floyd et al. (US Patent 4,625,029).
Floyd et al. disclose a condensate of cyclic urea/glyoxal/polyol, in the presence of acid catalyst, where it discloses the ratio of cyclic urea:glyoxal:polyol is about 1:0.8-2.0:0.05-4.0 (0.05-4 meets the limitation of at least 0.19)  (abstract, col. 3, lines 17 and 54, Examples 9-11).
Floyd et al. at col. 3, line 17, and col. 4, line 21, where it discloses the citric acid catalyst.
The limitations of claim 32 can be found in Floyd et al. at col. 3, line 32, where it discloses the ethylene glycol.
The limitations of claim 37 can be found in Floyd et al. at col. 2, line 36, where it discloses the ethylene urea.
The limitations of claim 38 can be found in Floyd et al. at abstract, where it discloses the glyoxal.
The limitations of claim 39 can be found in Floyd et al. at Examples, where it discloses the condensate being non-etherified.
The limitations of claim 44 can be found in Floyd et al. at Example 15, where it discloses the coating composition.
The limitations of claims 45-47 can be found in Floyd et al. at Example 15, where it discloses the coating composition comprising starch (known to have hydroxyl groups) and water.
The limitations of claim 49 can be found in Floyd et al. at col. 4, line 26, where it discloses the amine hydrochlorides (amine salts).
The limitations of claims 50-52 can be found in Floyd et al. at Example 15 and claim 5, where it discloses the coating composition comprising starch being applied to textile fabric.

9.	Claims 28-32, 37-39, 44-47 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisanova et al. (US 2006/0252855).
Pisanova et al. disclose a condensate of ethylene urea, ethylene glycol and glyoxal, in the presence of citric acid, where it discloses the ratio of ethylene urea:ethylene glycol:glyoxal is 1:0.95:0.95 (102g x 40% : 39g : 97g x 40%) (0.95 meets the limitation of at least 0.19)  ([0042], [0066], [0070]).
The limitations of claim 2 can be found in Floyd et al. at [0066], where it discloses the ethylene glycol.
The limitations of claims 29-31 can be found in Pisanova et al. at [0042] and [0070], where it discloses the citric acid.
The limitations of claim 32 can be found in Floyd et al. at [0066], where it discloses the ethylene glycol.
The limitations of claim 37 can be found in Pisanova et al. at [0066], where it discloses the ethylene urea.
The limitations of claim 38 can be found in Pisanova et al. at [0066], where it discloses the glyoxal.
The limitations of claim 39 can be found in Pisanova et al. at [0066], where it discloses the condensate being non-etherified.
The limitations of claim 44 can be found in Pisanova et al. at [0019], where it discloses the coating solution.
The limitations of claims 45-47 can be found in Pisanova et al. at Examples 4 and 7, where it discloses the solution comprising PVOH and water.
The limitations of claim 49 can be found in Pisanova et al. at [0048], where it discloses the ammonium chloride (salt).

Claim Rejections - 35 USC §103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 33-35 are rejected under 35 U.S.C. 103(a) as obvious over Floyd et al. (US Patent 4,455,416) in view of McClanahan (US 2004/0092637).
The disclosure of Floyd et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Floyd et al. is silent on the use of specific polyol.
Floyd et al. disclose the use of ethylene glycol. McClanahan discloses a coating composition comprising a reaction product of at least one polyol, wherein the polyols include ethylene glycol, diethylene glycol, and 2-methyl-1,3-propanediol. Thus, ethylene glycol and 2-methyl-1,3-propanediol are interchangeable.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use this specific polyol in the composition with the expected success.

12.    Claim 48 is rejected under 35 U.S.C. 103(a) as obvious over Floyd et al. (US Patent 4,455,416) in view of Billiani et al. (US 2014/0243469).
The disclosure of Floyd et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
However, Floyd et al. is silent on the use of specific crosslinkable resin.
Billiani et al. disclose an aqueous coating composition comprising a dispersion of an acrylic copolymer A, a cross-linker B, and water, wherein the acrylic copolymer provide a coating film which is essentially free from bubbles up to coating layer thickness of 200 pm, has a low propensity to sagging, and has a reduced gloss which is independent on the thickness of the coating film (abstract, [0009] and [0016]). In light of such benefit, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use this specific crosslinkable resin in the composition with the expected success.

Allowable Subject Matter
13.	Claims 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific process.

Response to Arguments

14.	Applicants’ arguments filed on 5/11/2021 have been fully considered and are not persuasive.  
	Applicant had argued that both Floyd references disclose the acid catalyst being used in the preparation of the cyclic urea and not used to produce the condensate.  Claim 28 is a product claim and not a method claim, thus the presence of acid catalyst still meets the limitation of claim 28.  Applicant also argued that the range not supported by the Examples of Floyd, attention is drawn to the disclosure of a patent which is not limited to the preferred embodiments only.


Conclusion
	 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762